—Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered May 13, 1999, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 5 to 10 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 3 to 6 years, and otherwise affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
We find the sentence excessive to the extent indicated. Concur — Rosenberger, J. P., Williams, Wallach, Lerner and Friedman, JJ.